Citation Nr: 1743212	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  05-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the left knee prior to September 1, 2013, and in excess of 10 percent from that date, to include the propriety of the rating reduction from 20 percent to 10 percent, effective September 1, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee prior to February 14, 2015, and for a compensable rating from that date, to include the propriety of the rating reduction from 10 percent to 0 percent.

3.  Entitlement to an initial rating in excess of 20 percent for chronic strain with low back pain prior to September 1, 2013, and in excess of 10 percent from that date, to include the propriety of the rating reduction from 20 percent to 10 percent, effective September 1, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2003 and April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the July 2003 rating decision, the RO granted service connection for degenerative changes of the left knee with an evaluation of 10 percent, effective May 16, 2003, and service connection for chronic strain with low back pain with an evaluation of 10 percent, effective May 16, 2003.  In the April 2004 rating decision, the RO granted service connection for instability of the left knee with an evaluation of 10 percent, effective May 16, 2003.  In a March 2005 rating decision, the RO granted an earlier effective date of January 6, 2003, for service connection for degenerative changes of the left knee and instability of the left knee.  

In July 2007, the Board denied the Veteran's appeals for ratings in excess of 10 percent, each, for left knee degenerative changes, left knee instability, and chronic strain with low back pain.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In January 2009, the parties filed a Joint Motion for Remand, and in an Order dated in January 2009, the Court vacated and remanded the Board's July 2007 decision.

In an April 2009 decision, the Board continued the 10 percent rating for left knee instability but granted increased initial ratings of 20 percent for the Veteran's chronic strain with low back pain and his left knee degenerative changes.  In a February 2010 rating decision, the RO effectuated these changes pursuant to the Board's April 2009 decision.  The Veteran again appealed this decision to the Court.  The Court issued a February 2011 decision, and in an Order dated in May 2011, the Court vacated and remanded the Board's April 2009 decision pursuant to the Court's February 2011 decision.  The Court's decision, however, did not affect the ratings of 20 percent for the Veteran's chronic strain with low back pain and his left knee degenerative changes, as effectuated in the February 2010 rating decision.

The Board again considered the issues on appeal in a September 2011 decision, at which time it remanded for new VA examinations of the Veteran's back and left knee, and referred the issue of entitlement to a TDIU for adjudication.  Following the September 2011 remand, the RO proposed and implemented reductions in the ratings for chronic strain with low back pain and early degenerative changes of the left knee, both from 20 percent to 10 percent, effective September 1, 2013.  Subsequently, in a June 2014 rating decision, the RO proposed further reductions in the ratings for chronic strain with low back pain and early degenerative changes of the left knee, both from 10 percent to 0 percent.  Those proposed rating reductions have not been implemented.

In October 2013, the Veteran filed a formal claim of a TDIU, which the RO denied in an April 2014 rating decision.  Nevertheless, the TDIU claim remains under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2015, the Board remanded the matters for issuance of a supplemental statement of the case (SSOC) for records of February 2015 VA examinations of the Veteran's back and left knee disabilities.  In an interim February 2016 (notice sent in March 2016) decision review officer (DRO) decision, the 10 percent rating assigned for left knee instability was decreased to 0 percent effective February 14, 2015.  The Board notes that this reduction did not reduce the combined disability rating.

The issues of the propriety of the rating reductions for left knee degenerative changes, left knee instability and low back strain are decided herein, the remaining issues on appeal (the three core increased ratings claims, plus TDIU) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2009 the Board granted increased disability ratings of 20 percent each for the Veteran's service-connected degenerative changes of the left knee and chronic strain with low back pain.

2.  A February 2013 rating decision proposed to reduce the disability rating for the Veteran's service-connected early degenerative changes of the left knee and chronic strain with low back pain from 20 percent each to 10 percent each.  The Veteran was notified of the proposed reduction and informed that he had 30 days to request a hearing and 60 days to submit additional evidence.  

3.  A June 2013 (notice sent July 2013) rating decision reduced the disability ratings for the Veteran's service-connected early degenerative changes of the left knee and chronic strain with low back pain from 20 percent each to 10 percent each, effective September 1, 2013.  

4.  A February 2016 DRO decision reduced the disability rating for the Veteran's service-connected left knee instability disability from 10 percent to 0 percent effective February 14, 2015.  

5.  The competent evidence does not show demonstrated material improvement in the Veteran's left knee and low back disabilities which was maintained under the ordinary conditions of life.



CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's service-connected degenerative changes of the left knee and chronic strain with low back pain disabilities from 20 percent each to 10 percent each effective September1, 2013, was not proper, and restoration of ratings of 20 percent each is warranted.  38 U.S.C.A. § 1155, 5112(b)(6) (West 2015); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.71a, Diagnostic Codes 5003, 5257 (2016).

2.  The reduction in the rating assigned for the Veteran's service-connected instability of the left knee disability from 10 to 0 percent effective February 14, 2015, was not proper, and restoration of a 10 percent rating is warranted.  38 U.S.C.A. § 1155, 5112(b)(6) (West 2015); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the results (restoration of reduced ratings), a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

The Veteran is contesting the propriety of the reduction of his service-connected degenerative changes of the left knee and low back disabilities from 20 percent each to 10 percent each; and his service-connected left knee instability disability from 10 percent to noncompensable.  In April 2009 the Board granted increased ratings of 20 percent each for his service-connected degenerative changes of the left knee and chronic strain with low back pain.  The Board found that the Veteran's consistent complaints of severe pain on motion and use of his left knee and back would likely manifest by additional functional impairment such that the criteria for a rating of the next higher, 20 percent, for each disability were met.  In that same decision, the Board denied a rating in excess of 10 percent for left knee instability.  Following a successful appeal to the Court, the Board, in September 2011, remanded the matters of increased ratings in excess of 20 percent each for degenerative change of the left knee and chronic low back pain to the RO to schedule VA examinations.  The Veteran underwent VA examination for the left knee and low back in March 2012.  

In February 2013 the RO proposed that the ratings for degenerative changes of the left knee and low back disabilities be decreased from 20 percent each to 10 percent each.  After the requisite notice, the RO effectuated the reduction (in a June 2013 rating decision (notice sent in July 2013) with ratings of 10 percent each for degenerative changes of the left knee and low back disabilities effective September 1, 2013.  In February 2016 (notice sent March 2016) the RO decreased the rating for left knee instability from 10 percent to 0 percent effective February 14, 2015.  The Veteran disagrees with the implemented reductions.

Several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  These regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1994) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

VA, "in any rating-reduction case," must determine (1) "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability"; (2) "whether the examination reports reflecting such change are based upon thorough examinations"; and (3) whether any improvement "actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work".  Id. at 421; see Faust v. West, 13 Vet. App. 342, 349 (2000) (summarizing the requirements that VA must follow in all reduction cases, "regardless of the rating level or the length of time that the rating has been in effect"); 38 C.F.R. § 3.344.  

In this case, a plain reading of the rating decisions reducing the Veteran's evaluations show no adequate discussion as to whether any improvement was found that reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The June 2013 rating decision focused on symptoms and diagnostic criteria but did not provide a discussion of improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The February 2016 decision was even more cursory in this regard.  Accordingly, the actions to reduce the ratings are void, and the 20 percent each for service-connected early degenerative changes of the left knee and chronic strain with low back pain, and 10 percent for left knee instability are restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio).


ORDER

The reduction of the service-connected degenerative changes of the left knee disability to 10 percent being void, restoration of a 20 percent rating effective September 1, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

The reduction of the service-connected left knee instability disability to noncompensable being void, restoration of a rating of 10 percent effective February 14, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

The reduction of the service-connected chronic strain with low back pain disability to 10 percent being void, restoration of a 20 percent rating effective September 1, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In February 2015 the Veteran underwent VA examinations of the knee and back.  The Veteran's attorney argues that the examinations, now over 2.5 years old, are inadequate.  The Veteran asserts that the examination reports are entirely at odds with the plethora of medical evidence of record indicating, at the very least, he suffers from a left knee disability (degenerative changes and instability, both separately rated) and a low back disability characterized by severe pain and daily flare-ups of the disabilities.  The February 2015 examiner noted that the Veteran reported no flare-ups of the knee and reported no functional impairment due to repeated use.  The examiner further found no evidence of any knee disability and similar findings were made with regard to the Veteran's low back.  Medical evidence of record, dated immediately prior to and following the February 2015 examinations, reveal the Veteran consistently reported to VA health care facilities with complaints of knee and back pain and functional loss due to pain.  The Board agrees that the inconsistency raises questions as to the adequacy of the February 2015 VA examination and another examination should be obtained.

Further, the Veteran contends that he is entitled to TDIU.  The Board finds that TDIU is inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee (degenerative changes and instability) and low back disabilities.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, with weight-bearing, and during flare-ups.  The examiner should note whether there have been incapacitating episodes of disc disease (and if so, their frequency and duration), neurological symptoms (and if so their nature and severity), and whether the spine is ankylosed.

The examiner is also requested to provide commentary as to ankylosis of the left knee and low back, as well as instability of the left knee.  The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

2.  The AOJ should then review the record, arrange for any further development if necessary, and readjudicate the claims (TDIU plus increased rating claims for degenerative changes and instability of the left knee, and a low back disorder).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
 A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


